Title: From James Madison to Hoyt & Tom and Laurence & Whitney, 26 January 1802 (Abstract)
From: Madison, James
To: Hoyt & Tom,Laurence & Whitney


26 January 1802, Department of State, Washington. Acknowledges receipt of their letter of 20 Jan. “and can only say in answer, that the subject of Spanish captures has been committed to the new Minister to Madrid, Mr. Pinckney, who is instructed to press for compensation: but as I have not heard of his arrival there, I can give you no information of his success.”
 

   RC (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, vol. 39). 1 p.; in Wagner’s hand, signed by JM.

